DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/24/2021 has been entered and the remarks therein have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0249928 to Cappola et al.
Regarding claims 1-19 specifically, U.S. Patent Application Publication No. 2016/0249928 to Cappola et al., defines the method of obtaining a first staple cartridge 550’ having a first row
of staples (Note: Fig. 59); obtaining a second staple cartridge 550” having a second row of staples (Note:
Fig. 58); inserting the first staple cartridge into a channel 556” comprising a keyed profile 555”, wherein
complete insertion of the first staple cartridge into the channel is prevented by an interference between
the keyed profile 555” of the channel 556” and interference features 554a’ (tabs) of the first cartridge
550’; inserting the second staple cartridge 550” into the channel, wherein complete insertion of the
second staple cartridge into the channel 556’ (Note: Fig. 58) is permitted by the keyed profile 555”,
wherein inserting the second staple cartridge into the channel further comprises aligning key features
(distal protrusions) on the second staple cartridge with the keyed profile (cutouts) 555” of the channel,
further comprising a bottom surface of the first staple cartridge inherently being spaced apart from the
channel when the first staple cartridge is inserted into the channel, further comprising a bottom surface
of the second staple cartridge being positioned against the channel when the second staple cartridge is
inserted into the channel (Fig. 49).  It should be noted that choosing the order in which the compatible and incompatible cartridges are inserted in the channel would have been obvious to the skilled artisan since “choosing” the “compatible” cartridge is not an automatic endeavor by the typical operator.
However, U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. lacks the first
row of staples and the second row of staples comprising the same length, and same number of staples, as well as the proximal portion of the first staple cartridge obstructing clamping of an anvil against a distal portion of the first staple cartridge, i.e. the lockout as set forth in claims 18 and 19.  Since U.S. 
to configure the first and second staple cartridges of the same staple count, or row length, if desired, as long as the cartridges are different, since to do so is within the engineering purview of the skilled
artisan. To provide lockouts to firing mechanisms of surgical staplers when an undesired cartridge is
installed is notoriously well known. Therefore, it would have been obvious to one skilled in the art to
provide the device of U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. with the
claimed lockout function in order to prevent unwanted operation of the device.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. in view of U.S. Patent Application Publication No. 2009/0206131 to Weisenburgh, II et al.
In regards to claims 13-20, as amended, U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. discloses a surgical stapler and associated method comprising obtaining a channel 556” (Note: Fig. 59); obtaining a “second” compatible staple cartridge 550” comprising a proximal alignment protrusion 554c (Note: Fig. 57) and a distal alignment protrusion 554a” (Note: Fig. 58); aligning the proximal alignment protrusion with a corresponding proximal alignment feature in a channel (Note: paragraph [0144)]); aligning the distal alignment protrusion with a corresponding distal alignment feature in the channel (Note: paragraph [0146]); inserting the “second” compatible staple cartridge into the channel such that the proximal alignment protrusion interlocks with the corresponding proximal alignment feature (Note: paragraph [0144]) and the distal alignment protrusion interlocks with the corresponding distal alignment feature (Note: paragraph [0146]); further comprising a bottom surface of the “second” 
The instrument of U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. lacks the classifying indicia on the cartridge and end effector, as well as clear disclosure as to the equal lengths of the different cartridges. U.S. Patent Application Publication No. 2009/0206131 to Weisenburgh, II et al. discloses a similar surgical stapler including an end effector with a channel 216, a staple cartridge 220 comprising a proximal alignment protrusion 222 and a distal alignment protrusion 222; aligning the proximal alignment protrusion 222 with a corresponding proximal alignment feature 224 in the channel 216; aligning the distal alignment protrusion 222 with a corresponding distal alignment feature 224 in the channel 216 (Note: Fig. 21); inserting the compatible staple cartridge into the channel such that the proximal alignment protrusion interlocks with the corresponding proximal alignment feature and the distal alignment protrusion interlocks with the corresponding distal alignment feature, further comprising matching a classifying indication on the end effector with a classifying indication on the compatible staple cartridge (Note: last several lines of paragraph [0255]).  Further, U.S. Patent Application Publication No. 2009/0206131 to Weisenburgh, II et al. discloses that nearly identical replacement cartridges could be utilized (Note the first two sentences of paragraph [0255]). For example, cartridges including staples formed from different materials, having drivers of varying strengths or harnesses depending upon specific applications is known.  In view of the teachings of U.S. .
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. Applicant primarily argues that the different cartridges of Cappola et al. ‘928 comprise different lengths, in regards to claim 1, notably 45mm and 60mm.  Although these dimensions are disclosed, Cappola et al. ‘928 “could” include “rows” of staples having equal lengths within the different length cartridges.  In other words, the argument is more specific than originally claimed.  The different cartridges, albeit different in lengths, could include the same number of staples, as recited in originally presented claim 7.  Although it remains the position of the Office that the precise cartridge housing lengths of incompatible cartridges is of little moment, and would be considered obvious to the skilled artisan,  Weisenburgh, II et al. ‘131 discloses that nearly identical replacement cartridges could be utilized (Note the first two sentences of paragraph [0255]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731